Citation Nr: 0530256	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and observer


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to January 
1960.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which denied the claim of 
entitlement to service connection for residuals of frostbite 
to the feet.  

In February 2003 the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  

This issue was previously before the Board.  In August 2003 
the Board remanded the issue for further development.  For 
reasons discussed below, the Board's Remand directives have 
not been completely complied with, and further development is 
necessary before the Board can adjudicate the issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2003, the Board remanded the issue of entitlement 
to service connection for residuals of cold injury to the 
feet for the purpose of having the veteran scheduled for VA 
cold injury examination in order to clarify the nature and 
etiology of the foot disability.  The Remand directives 
stated that the examiner should provide an opinion as to the 
likely cause of any foot disability, and a complete rationale 
for each opinion expressed.  

On VA examination, dated in March 2004, the VA examiner noted 
that the veteran had a history of frostbite, without X-ray 
evidence of acro osteolysis.  The examiner did not furnish an 
opinion as to whether the veteran had residuals of a cold 
injury to the feet, and the likely cause of the residuals.  

The RO's Report of Contact, dated in May 2005, indicated that 
the VA examiner of related that the symptoms as described in 
the examination did not support a diagnosis of residuals of 
cold injury.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran's lay statements relating 
what a medical professional told him, filtered as they are 
through a layman's sensibilities, are simply too attenuated 
and inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Because the rationale in Warren is also applicable to the 
RO's staff, the Board determines that the information 
contained in the Report of Contact is not the equivalent of 
the medical opinion requested in the Board's Remand.  

Consequently, the development requested by the Board has not 
been completed.  A Remand by the Board confers upon the 
claimant, as a matter of law, the right of compliance with 
the Remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998). When the Remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
The Board accordingly finds that the case is not yet ready 
for appellate review and that further development is 
necessary.  

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following development:

1.  Arrange for the veteran to undergo VA 
examination to determine the nature and 
etiology of any cold weather injury to 
the veteran's feet.  The veteran's entire 
claims file, to include the service 
medical records and a copy of this REMAND 
must be made available to the examining 
physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed and, if applicable, X-rays 
taken.  All medical findings are to be 
reported in detail.  

Following examination of the veteran and 
review of the record, the examiner should 
state whether the veteran has residuals 
of a cold injury to the feet, and if so, 
the examiner should note what those 
residuals are and offer a medical opinion 
as to whether it is as least as likely as 
not that the veteran's residuals are 
related to his service.  

If the examination of the veteran reveals 
that the veteran does not suffer from 
residuals of a cold injury to the feet, 
the examiner should provide notation to 
that effect in the examination report.  A 
complete rationale for any opinion 
rendered is to be included in the report.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  

3.  The RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

